 



Exhibit 10.23
SunCom Wireless Management Company, Inc.
1100 Cassatt Road
Berwyn, Pennsylvania 19312
December 2, 2005
Mr. William A. Robinson
1100 Cassatt Road
Berwyn, PA 19312
Dear Mr. Robinson:
          You previously entered into an employment agreement with SunCom
Wireless Management Company, Inc. (f/k/a Triton Management Company, Inc.) (the
“Company”) dated March 7, 2005 (the “Existing Employment Agreement”). Except as
otherwise defined herein, all capitalized terms used herein shall have the
meanings set forth in the Existing Employment Agreement.
          The Existing Employment Agreement’s current term is scheduled to
expire on February 3, 2006 but will automatically extend for a one-year renewal
term in the absence of either party providing a notice of nonrenewal prior to
the close of business on Monday, December 5, 2005 (the “Notice Deadline”).
          As you know, we are currently negotiating the terms of an amendment to
your Existing Employment Agreement. In light of the numerous projects in which
you are currently involved on behalf of the Company and its parent SunCom
Wireless Holdings, Inc. (“SunCom”), and the likelihood that the proposed
amendment will not be finalized by the Notice Deadline, the Company in this
letter agreement (this “Agreement”) hereby agrees to modify the terms of your
Existing Employment Agreement as set forth below:
          1.      Notice Deadline. The Notice Deadline by which either party is
required to give a notice of nonrenewal of the Existing Employment Agreement is
hereby extended to the close of business on Wednesday, December 21, 2005.
Notwithstanding the foregoing change, the expiration date of the Existing
Employment Agreement’s current term shall continue to be February 3, 2006.
          2.      All Other Provisions Remain Effective. Except as otherwise
expressly modified under this Agreement, all other terms and conditions of the
Existing Employment Agreement shall continue in full force and effect and are
hereby ratified and confirmed. In the event of any inconsistency between the
provisions of the Existing Employment Agreement and the provisions of this
Agreement, the provisions of this Agreement shall control.

 



--------------------------------------------------------------------------------



 



Mr. William A. Robinson
December 2, 2005
Page 2
          Please evidence your acceptance of the foregoing modifications to the
Existing Employment Agreement by executing this Agreement where provided below
and returning it to me, whereupon this Agreement shall constitute the legally
valid and binding obligation of the parties hereto, enforceable against such
parties in accordance with its terms, and future references to your Employment
Agreement shall mean the Existing Employment Agreement as amended by this
Agreement.

            SunCom Wireless Management Company, Inc.
      By:   /s/ David D. Clark         Name:   David D. Clark        Title:  
Executive Vice President and CFO     

                    Executive                      

                    /s/ William A. Robinson         WILLIAM A. ROBINSON         
   

 